Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-18-00548-CV

     Thomas Michael TOWNSEND, Sr., TMT Management, LLC, and Townsend Mineral
                                 Company, LP,
                                   Appellants

                                               v.

                     Philip Wayne HINDES and Melinda Hindes Eustace,
                                       Appellees

                 From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 12-09-00179-CVL
                           Honorable Dick Alcala, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, those portions of the final judgment
(1) ordering that appellants Thomas Michael Townsend, Sr., TMT Management, LLC, and
Townsend Mineral Company, LP, take nothing on their claim of implied dedication, and (2)
awarding attorney’s fees and costs to Philip Wayne Hindes and Melinda Hindes Eustace are
REVERSED and those issues are REMANDED to the trial court for further proceedings. The final
judgment is otherwise AFFIRMED. Costs of appeal are assessed against the parties who incurred
them.

       SIGNED March 18, 2020.


                                                _____________________________
                                                Irene Rios, Justice